Supplement dated January 20, 2012 to the Prospectuses for Madison Mosaic Government Money Market Trust dated February 1, 2011 for the Government Money Market Fund Madison Mosaic Tax-Free Trust dated February 1, 2011 for the Virginia Tax-Free Fund and Tax-Free National Fund Madison Mosaic Income Trust dated May 1, 2011 for the Government Fund and Core Bond Fund; the Institutional Bond Fund; and the Investment Grade Corporate Bond Fund Madison Mosaic Equity Trust dated May 1, 2011 for the Investors Fund, Mid-Cap Fund, Disciplined Equity Fund and Balanced Fund; and the Madison Institutional Equity Option Fund Madison Mosaic Equity Trust dated June 30, 2011 for the NorthRoad International Fund Effective January 31, 2012, the current shares offered by the Madison Mosaic Funds will be designated Class Y shares.This designation is being done to distinguish the current offering from any new classes of shares that may be offered for sale in the future.The designation of this share class as Class Y has no impact on the current funds’ operations, investment policies or expense ratios.The funds’ NASDAQ symbols, CUSIP and fund numbers will remain the same. On and after January 31, 2012 the funds’ names will be reflected on account confirmation and statements as shown below. NASDAQ Symbol Previous Fund Name New Fund Name MADTX Madison Mosaic Government Fund Madison Mosaic Government Fund Class Y MADBX Madison Mosaic Core Bond Fund Madison Mosaic Core Bond Fund Class Y COINX Madison Mosaic Investment Grade Corporate Bond Fund Madison Mosaic Investment Grade Corporate Bond Fund Class Y MINVX Madison Mosaic Investors Fund Madison Mosaic Investors Fund Class Y GTSGX Madison Mosaic Mid-Cap Fund Madison Mosaic Mid-Cap Fund Class Y MADEX Madison Mosaic Disciplined Equity Fund Madison Mosaic Disciplined Equity Fund Class Y BHBFX Madison Mosaic Balanced Fund Madison Mosaic Balanced Fund Class Y MADOX Madison Institutional Equity Option Fund Madison Institutional Equity Option Fund Class Y NRIEX NorthRoad International Fund NorthRoad International Fund Class Y GTVAX Madison Mosaic Virginia Tax-Free Fund Madison Mosaic Virginia Tax-Free Fund Class Y GTFHX Madison Mosaic Tax-Free National Fund Madison Mosaic Tax-Free National Fund Class Y GITXX Madison Mosaic Government Money Market Fund Madison Mosaic Government Money Market Fund Class Y # Please keep this Supplement with your records.
